


EXHIBIT 10.1


AMENDMENT TO LETTER AGREEMENT
This AMENDMENT (this “Amendment”), effective as of December 6, 2011 (the
“Effective Date”), by and between Orbitz Worldwide, Inc. (the “Company”) and
Samuel M. Fulton (“Executive”) is entered into to amend the employment letter
agreement, dated as of March 29, 2010 (the “Letter Agreement”), by and between
the Company and Executive. Capitalized terms used herein but not defined herein
shall have the respective meanings ascribed to them in the Letter Agreement.
WHEREAS, each of the Company and Executive desires to amend the Letter Agreement
in accordance with the terms and conditions set forth herein.
NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:
1. The numbered items following the third paragraph of the Letter Agreement are
hereby amended in their entirety as follows:
(1) a lump sum payment equal to your annual base salary in effect on the date of
your termination;
(2) a lump sum payment equal to your annual target bonus in effect on the date
of termination;
(3) a lump sum payment equal to your target bonus for the year in which your
employment with the Company terminates, pro-rated based upon the number of days
you were employed with the Company during the year of termination, and for which
you have not otherwise received or been eligible for a bonus with respect to
such year, in lieu of any other bonus for the applicable bonus period in which
your employment with the Company was terminated;     
(4) continuation of your health plan coverage through the end of the month in
which your last date of employment occurs. Thereafter, you will be eligible to
continue health plan coverage pursuant to the terms of the Consolidated Omnibus
Budget Reconciliation Act (“COBRA”). If you elect to continue health plan
coverage pursuant to COBRA, the Company will subsidize your COBRA payments for
the first twelve (12) months so that you will pay the same monthly premiums as
active employees of the Company for the same coverage; provided, however, that
if you are eligible for another group health plan coverage prior to the end of
this period, the Company shall not be responsible for any further payments;
provided, further, however, that the Company may, in its sole discretion,
provide you with a lump sum payment in lieu of providing a COBRA subsidy;
provided further, however, that any Company subsidy shall be subject to taxation
to you to the extent required or advisable under Section 105(h) of the Internal
Revenue Code of 1986, as amended. Thereafter, you will be responsible for the
full payment of any COBRA premiums through the remainder of your eligibility;
and
(5) outplacement benefits pursuant to Company policy.
2. Each of the Company and Executive agrees that, other than as expressly set
forth in this Amendment, nothing in this Amendment is intended to alter the
rights, duties or obligations of the parties, or each of them, under the Letter
Agreement which shall remain in full force and effect as amended hereby.




--------------------------------------------------------------------------------




3. This Amendment shall inure to the benefit of and be binding upon personal or
legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.
4. This Amendment may be signed in counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument.
IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the date first written above.
          
ORBITZ WORLDWIDE, INC.
 
 
 
Alice L. Geene
 
Group Vice President, Interim General Counsel
 

   




EXECUTIVE


 
 
Samuel M. Fulton
 
 
 



                        


  




